SEC. File Nos. 002-86838 811-03857 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 61 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 61 AMERICAN FUNDS INSURANCE SERIES (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1406 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Steven I. Koszalka, Secretary American Funds Insurance Series 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on December 14, 2012, pursuant to paragraph (b) of rule 485. EXPLANATORY NOTE This Post-Effective Amendment No. 61 to the Registration Statement contains a Prospectus and Statement of Additional Information describing the Class 4 shares of certain of the series of the Registrant. This Post-Effective Amendment to the Registration Statement is organized as follows: (a)Prospectus relating to the Class 4 shares of each series included; (b)Statement of Additional Information relating to the Class 4 shares of the series included and (c) Part C Information relating to all series of the Registrant. The Prospectus and Statements of Additional Information for the other classes of shares and series of the Registrant are not affected hereby. [American Funds(R) Graphic] The right choice for the long term(R) American Funds Insurance Series(R) Global Growth Fund/SM/ Asset Allocation Fund/SM/ Global Small Capitalization Fund/SM/ Global Balanced Fund/SM/ Growth Fund/SM/ Bond Fund/SM/ International Fund/SM/ Global Bond Fund/SM/ New World Fund/(R)/ High-Income Bond Fund/SM/ Blue Chip Income and Growth Fund/SM/ Mortgage Fund/SM/ Global Growth and Income Fund/SM/ U.S. Government/AAA-Rated Securities Growth-Income Fund/SM/ Fund/SM/ International Growth and Income Fund/SM/ Cash Management Fund/SM/ Prospectus Class 4 shares December 14, 2012 Table of contents Summaries 1 Global Growth Fund 4 Global Small Capitalization Fund 7 Growth Fund 10 International Fund 13 New World Fund 17 Blue Chip Income and Growth Fund 20 Global Growth and Income Fund 23 Growth-Income Fund 26 International Growth and Income Fund 29 Asset Allocation Fund 32 Global Balanced Fund 35 Bond Fund 39 Global Bond Fund 43 High-Income Bond Fund 46 Mortgage Fund 49 U.S. Government/AAA-Rated Securities Fund 52 Cash Management Fund 54 Investment objectives, strategies and risks 73 Management and organization 78 Purchases and redemptions of shares 79 Plans of distribution 79 Fund expenses 79 Investment results 79 Distributions and taxes THE U.S. SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. GLOBAL GROWTH FUND INVESTMENT OBJECTIVE The fund's investment objective is to provide you with long-term growth of capital. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold an interest in Class 4 shares of the fund. It does not reflect insurance contract fees and expenses. If insurance contract fees and expenses were reflected, expenses shown would be higher. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) CLASS 4 Management fee 0.53%
